--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
EXHIBIT 10.26
 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
***CONFIDENTIAL TREATMENT REQUESTED***
 
Note:   Confidential treatment requested with respect to certain portions hereof
denoted with “***”

 


PAC FULFILLMENT SERVICES AGREEMENT


This Agreement is made this 2nd day of October, 2008, by and between Targeted
Medical Pharma,(“TMP”), and H. J. Harkins Co., Inc., dba Pharma Pac, a federally
licensed drug re­-packager headquartered at 513 Sandydale Drive, Nipomo, CA
93444 (“PAC”). Collectively TMP and PAC shall be referred to as “The Parties.”


WHEREAS, The Parties acknowledge and agree that the “Licensed Products” are the
subject of the Patent Application Number 10,228,765, titled A Composition and
Method to Augment and Sustain Neurotransmitter production, filed August 8, 2002
(the “Patent Application”); and subject to further patent applications
pertaining to convenience packaged pharmaceuticals and proprietary claims
processing systems, and


WHEREAS, TMP desires to enter into an agreement with PAC to provide Fulfillment
Services for TMP’s products to TMP’s and/or PAC’s customers, and


WHEREAS, PAC desires to enter into an agreement with TMP to provide those
services;


NOW THEREFORE, in consideration of the mutual promises herein contained, it is
mutually agreed as follows:


1.
Description of “Fulfillment Services”:



 
a.
PAC will receive filled and labeled bottles and boxes of TMP’s medical food
products into its facility and place them into its physical and electronic
inventory.

 
b.
PAC will source, purchase, maintain an adequate inventory, and re-package
generic medications in the sizes required by TMP’s specifications.

 
c.
PAC will combine one (1) bottle of medical foods with one (1) bottle of the PAC
re-packaged generic medication and place each, along with the product insert for
the medical food provided by TMP, into a box provided by TMP to create a
“Convenience Pack”.


 
1

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
d.
PAC shall adhere a label to the Convenience Pack in compliance with all
applicable regulatory guidelines.

 
e.
PAC will enter those completed Convenience Packs into PAC’s physical and
electronic inventory.

 
f.
PAC will seek to obtain and/or retain wholesale drug licenses in all States
where TMP desires to sell its products, as outlined in Appendix attached hereto.
TMP agrees to provide thirty (30) days written notice to PAC of any and all
states in which it wishes PAC to acquire and/or maintain licensure. If PAC is
not licensed in a certain jurisdiction requested by TMP, PAC shall become
licensed in such jurisdiction as soon as commercially possible.

 
g.
PAC will maintain all required state and federal licenses and comply with all
GMP regulations required by the FDA and DEA for repackaging and re-­labeling
medications.

 
h.
PAC will create a “Pedigree”, as defined by the FDA, as required by applicable
Federal and State laws for all Convenience Packs, and store those
electronically.

 
i.
PAC will ship product as directed by TMP via common carrier and insured at the
request of TMP if applicable. Any and all risks of transportation shall be the
responsibility of TMP. PAC will bill TMP at the actual rates charged to it by
the carrier.

 
j.
PAC will deliver a Pedigree to any of TMP’s accounts in those States where it is
required.

 
k.
PAC will maintain any and all systems required to meet any applicable Federal
and State laws, including the maintenance of each transaction for billing,
recall, and lot number tracing.

 
l.
PAC will purchase, create and affix the labels and lot numbers to the
Convenience Pack box.

 
m.
PAC will provide the bulk shipping boxes to pack the Convenience Packs.

 
n.
TMP shall deliver with each new order all requisite information for PAC to
establish and account within its systems. This includes, but is not limited to
DBA information and certificate address (failure to deliver could result in
shipment delay).

 
o.
PAC will maintain a record of the DEA license, as required by applicable law.
The DEA requires a validation of a DEA license before PAC can ship to a TMP
fulfillment account. The shipment address MUST match exactly the address on the
DEA certificate.

 
p.
PAC will provide a mechanism for any account to request for a package insert on
any generics provided by PAC in the Convenience Packs.

 
q.
PAC will receive, fill, and ship orders from PAC, TMP and/or TMP’s customers for
Convenience Packs.

 
r.
PAC will create a PAC invoice to each TMP fulfillment account with a “Ship- To”
TMP account and “Bill-To” TMP Account C/O TMP (per example below). This supports
TMP’s billing/collections and invoice financing agreement with each account. TMP
confirms it has on file an executed billing/collections and invoice financing
agreement on file for each TMP fulfillment account.


 
2

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618




 
s.
TMP will provide PAC a work order for an assembly request. TMP will generate PO
request form for purchases of generics. PAC will invoice TMP for generics and
assembly cost based on each of PO completed.

 
t.
PAC will provide a daily production report based on work order, PAC will provide
TMP weekly inventory report by lot numbers for medical foods and co-pack. PAC
will also provide inventory of other raw materials, such as package inserts and
co-pack boxes.

 
u.
PAC will also provide daily detail shipping report; packing slips includes
customer ship- to address, product ID, quantity order, quantity shipped, lot
numbers and shipping tracking information.



2.
Terms and Conditions of Fulfillment Services



 
a.
Minimum co-pack production size is six (6) packs per item per lot.

 
b.
Title of PAC’s generic product that is included in each Convenience Pack passes
to TMP when the generic for the Convenience Pack is placed into the co-pack and
invoiced to TMP as long as IMP pays the full amount of the invoice when due.

 
c.
In consideration for the Fulfillment Services provided by PAC. TMP shall pay PAC
the following

 
i.
“Fulfillment Fee.” TMP herein agrees to pay PAC a *** Fulfillment Fee for each
completed Convenience Pack produced by PAC.

 
ii.
“Medication Fee”. TMP shall pay PAC for the generic medication in each
Convenience Pack per Exhibit “A”, Notwithstanding the foregoing, if PAC’s cost
of the generic medication materially increases, then PAC shall have the right to
increase the Medication Fee upon fourteen (14) days prior written notice and TMP
agrees to pay the new Medication Fee without further amendment to this
Agreement.

 
iii.
“Shipping Fee”. TMP shall pay PAC all shipment charges incurred by PAC to ship
to TMP fulfillment accounts,

 
d.
If PAC uses TMP fulfillment inventory to ship to PAC accounts -the following
will be reflected in PAC’s weekly billing to TMP.

 
i.
PAC order reference, product number and volume. PAC shall deduct from the amount
owed by TMP, TMP’s cost of the medical food product. PAC will also be
responsible for all shipping costs associated with PAC orders being fulfilled
with ‘Th1P inventory.

 
e.
TMP agrees to pay PAC all amounts owed net thirty (30) days via check and or
wire transfer. In addition to the invoice amount, a finance charge in the amount
of *** per month, or the maximum allowed by law on all unpaid invoices past 30
days. Invoices will be presented to TMP by PAC weekly via mail or electronically
and must include shipment tracking information.


 
3

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618




 
f.
In the event of termination, TMP shall be invoiced the Fulfillment Fee,
Medication Fee and Shipping Fee for all Convenience Packs still in PAC’s
inventory which will be due and payable in net thirty (30) day terms.





3.
Hold Harmless. TMP holds PAC, its directors, officers, agents and employees
harmless from any and all liability, claims, or actions, arising from PAC’s
fulfillment of all terms and agreements set forth in this contract.



4.
Product Liability Insurance. TMP will maintain product liability insurance in
the amount of $1 Million per occurrence and $ 2 Million cumulative and shall
name PAC as an additional named insured.



5.
Term. The term of this Agreement shall commence upon execution of this Agreement
by both parties and shall continue for two (2) year from said date, unless
terminated earlier pursuant to the terms of this Agreement (the “Initial Term”).



6.
Additional Terms. At the end of the Initial Term and each Additional Term (as
hereinafter defined), the Agreement shall automatically renew for a one (1) year
term (each an “Additional Term”) unless terminated by either party by delivery
to the other party of written notice at least ninety (90) days prior to the end
of the Initial Term or any Additional Term. Each Additional Term shall be
subject to the terms and conditions of this Agreement



7.
Co-operation. In the event of a product recall, either voluntary or mandatory,
PAC hereby agrees to co-operate fully with, and reasonably assist TMP in, all of
TMP’s actions in carrying out such recall, including, without limitation,
assisting in tracing the recalled product(s). TMP agrees to reimburse PAC for
PAC’s reasonable expenses in connection with any such recall.



8.
Complaints. Each party agrees to give the other party prompt (within three (3)
business days) written notice of(i) any “serious adverse event” alleged to have
resulted from the Licensed Products; (ii) any customer or third party complaints
related to the use of the Licensed Products; and (iii) any threats to contact
any federal or state agency, including, without limitation, the FDA or the FTC,
related to the Licensed Products. Both parties hereto agree that it is the PAC’s
and TMP’s joint responsibility to make sure, for each “serious adverse event,”
that all the reporting necessary under FDA regulations is accomplished. As used
in this Agreement, “serious adverse event” means any adverse experience
occurring at any dose that results in any of the following outcomes: death, a
life-threatening adverse experience, inpatient hospitalization or prolongation
of existing hospitalization, a persistent or significant disability/incapacity,
or a congenital anomaly/birth defect.


 
4

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


9.
Relationship of the Parties. Nothing herein contained shall be deemed to create
between the parties the relationship of partners, employer/employee, joint
ventures or any relationship other then that of TMP and PAC as independent
contractors. PAC shall have no power to obligate, bind or otherwise create any
duty upon TMP except as specifically and expressly herein provided, or that may
be required by applicable law between a PAC and TMP.



10.
Defaults and Right to Cure. If either party to this Agreement shall violate any
of its obligations or warranties under the terms of this Agreement, then the
non-violating party shall have the right and option, but not the duty, to
terminate this Agreement upon thirty (30) days prior written notice (the
“Default Notice’’); but no neglect or failure to serve such notice shall be
deemed to be a waiver of any breach of any covenant or stipulation under this
Agreement. Such termination of the Agreement shall become effective unless the
violations complained of shall be completely remedied to the reasonable
satisfaction of the non-violating party within thirty (30) days after the date
of the Default Notice or if such violation is not reasonably capable of cure
within thirty (30) days, but the violating party commences to cure and
diligently continues to cure without delay or interruption to cure until fully
cured. If the violation complained of shall be of a kind that a remedy or cure
cannot effectively restore the prior circumstances, the Default Notice shall
state that the violation is not curable and this Agreement shall terminate on
the date of the Default Notice. The termination of the Agreement shall be
without prejudice to any rights that either party may otherwise have against the
other party under this Agreement or under law.



11.
Bankruptcy or Insolvency.  If either party files a petition in bankruptcy
electing Chapter 7 under the U.S. Bankruptcy Code, or is adjudicated a bankrupt
(under Chapter 7), or if a petition in bankruptcy is filed against either party
which is not discharged within thirty (30) days or if either party shall become
insolvent or shall make or agree to make an assignment for the benefit of
creditors or an arrangement pursuant to any bankruptcy law, or if either party
discontinues business, or if a receiver shall be appointed for either party,
this Agreement shall automatically terminate immediately, without the necessity
of any notice whatsoever. If the Agreement is so terminated, the bankrupt party
or its receivers, representatives, trustees, agents, administrators, successors
or assigns shall have no right to sell, exploit or in any way deal with any
Licensed Products or the Patent Application, except with and under the special
written consent and instructions of the other party that they shall be obligated
to follow.



12.
Indemnification. An indemnified party under this Agreement shall promptly
(within three business days) give written notice to the indemnifying party after
obtaining knowledge of any third party claim or litigation against the
indemnified party as to which recovery may be sought against the indemnifying
party, specifying in reasonable detail the claim or litigation and the basis for
indemnification. The indemnified party shall permit the indemnifying party to
assume the defense of any such claim or litigation,


 
5

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


13.
Termination, Cancellation or Expiration. Either party may terminate this
Agreement upon ninety (90) days written notice. Upon and after the expiration,
cancellation or termination of the Agreement for cause, as elucidated below, all
rights granted to PAC under this Agreement shall forthwith revert to IMP unless
otherwise agreed by the parties.



14.
Notices. All notices to be given hereunder shall be in writing and all notices
and other material to be sent by either party to the other shall be addressed to
the respective addresses of the parties as follows:



TMP:
Kim Giffoni, COO Targeted Medical Foods 2980 Beverly Glen Circle, Suite 301
Los Angeles, California 90077
 
PAC:
Attn: Charles Smith, President
H,J. Harkins Co., Inc., dba Pharma Pac
513 Sandydale Drive
Nipomo, CA 93444



All demands, notices and other communications to be given hereunder, if any,
shall be in writing and shall be deemed duly given on the date of service if
personally delivered or on the date of receipt if sent by fax, electronic email,
or nationally-recognized courier service Of registered or certified United
States mail, return receipt requested, postage prepaid, and addressed to the
respective party at the address set forth above.


15.
Applicable Law. The validity of this Agreement and the interpretation and
performance of all of its terms and conditions shall be governed by the
substantive and procedural laws of the State of California. Each party expressly
submits and consents to exclusive personal jurisdiction and venue in the courts
of Los Angeles, California.



16.
Waiver. None of the terms of this Agreement can be waived or modified except by
an express agreement in writing signed by the parties. There are no
representations, promises, warranties, covenants or undertakings other than
those contained in this Agreement, which represents the entire understanding of
the parties. The failure of either party hereto to enforce, or the delay by
earlier party in enforcing, any of its rights under this Agreement shall not be
deemed as constituting a waiver or a modification thereof and either party may,
within the time provided by applicable law, commence appropriate proceedings to
enforce any or all of such rights. No person, firm, group or corporation other
than PAC and TMP shall be deemed to have acquired any rights by reason of
anything contained in this Agreement.



17.
Entire Agreement. This Agreement and the Confidentiality Agreement between TMP
and PAC constitute the only agreements between the parties regarding the matters
set forth herein or therein. This Agreement may only be modified in writing
executed by both parties. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable in any manner,
the remaining provisions of this Agreement shall nonetheless continue in full
force and effect without being impaired or invalidated in any way. In addition,
if any provision of this Agreement may be modified by a court of competent
jurisdiction such that it may be enforced, then said provision shall be so
modified and as modified shall be fully enforced.


 
6

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
18.
Prevailing Party. If a Party prevails against the other Party in litigation
regarding any claim arising from this Agreement, then the non-prevailing Party
shall reimburse the prevailing Party for all costs, expenses, and attorneys’
fees reasonably incurred by the prevailing party regarding such claim.



19.
Compliance With Applicable Laws. Each party shall abide by all applicable
statues, laws, regulation, rules, policies, standards, guidelines and procedures
currently in effect or hereinafter enacted.



20.
Severability. If any court of competent jurisdiction declares any provision of
this Agreement invalid or unenforceable, the remainder of this Agreement shall
remain fully enforceable. To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable.



21.
Force Majeure PAC will not be penalized or held liable if it is-prevented from
performing on this Agreement by acts of God, public enemy, terrorists,
epidemics, riots, strikes, insurrections, labor disputes, fires, or other
disasters, applicable government regulations, failure or delay in
transportation, or accidents, in which case, PAC may postpone or delay shipment
by proper written notice to TMP. Such interruptions, if any, shall not
invalidate the remainder of this Agreement; and, upon the end of the cause of
interruption of delivery, total fulfillment shall promptly be resumed to the
extent practicable.



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the day and year first above written.




Targeted Medical Pharma


By: /s/ Kim Giffoni
Kim Giffoni, COO




H.J. Harkins Co., Inc., dbs Pharma Pac


By: /s/ Charles Smith
Charles Smith, President

 
7

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

Exhibit “A”
***
